DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 3/18/2021 have been fully considered but they are not persuasive. Applicant argues that Boehringer fails to teach the device wherein the sealed contracting member comprises a manifold. This argument is not persuasive. Boehringer teaches a wound packing cylinder(s) (55) which are interpreted to comprise a manifold at least because the packing cylinders are gauze, and therefore are porous and act to distribute (i.e. manifold) negative pressure to the wound site.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent 

Claims 22-26 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Boehringer et al. (US Pre-Grant Publication 2004/0064132).
Regarding claim 22, Boehringer et al. teaches a method of manufacturing a reduced-pressure (implicitly in that the device is provided after manufacture) (See Figs. 1, 1a, 2-4), wound-closure system for providing a closing force to a surface wound on a patient, the method comprising the steps of: 
forming a first attachment member (See annotated figure below) for releasably attaching to a first portion of the patient's epidermis proximate an edge of the surface wound; 
forming a second attachment member (See annotated figure below) for releasably attaching to a second portion of the patient's epidermis proximate the edge of the surface wound; and 
forming a sealed contracting member (See annotated figure below; See also Figs. 1-2) operable to contract under reduced pressure (See Figs. 1-4); 
	wherein the sealed contracting member comprises a manifold (55) (See also Fig. 2); and 
forming a reduced pressure interface (35).

    PNG
    media_image1.png
    943
    1107
    media_image1.png
    Greyscale

Regarding claim 23, Boehringer also teaches coupling the sealed contracting member to the first attachment member and the second attachment member (See Fig. 1).  
Regarding claim 24, Boehringer also teaches the step of fluidly coupling the reduced-pressure interface to the sealed contracting member (See Fig. 1, [0033]).  
Regarding claim 25, Boehringer also teaches forming a circumferential wall and coupling the circumferential wall to the first attachment member and the second attachment member (See Fig. 1).  
Regarding claim 26, Boehringer also teaches the step of coupling the sealed contracting member to the first attachment member and the second attachment member comprises the step of coupling the sealed contracting member to at least a portion of the circumferential wall (See Fig. 1).  

Allowable Subject Matter
Claims 28-46 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/Benjamin J Klein/Primary Examiner, Art Unit 3781